Citation Nr: 0924981	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  96-22 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to June 1970 
and from November 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The Board remanded the claim 
for additional development in June 2003 and in September 
2005.

In a June 2007 decision, the Board denied the Veteran's 
claim.  The Veteran appealed the decision denying the claim 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a February 2009 Order, the Court remanded the 
claim to the Board for readjudication in accordance with a 
Joint Motion for Remand.


FINDINGS OF FACT

1.  Coronary artery disease and hypertension were first 
clinically confirmed years after the Veteran's discharge from 
active duty and are not attributable to service.  

2.  The Veteran's paroxysmal atrial fibrillation is not 
related to his military service.


CONCLUSION OF LAW

The Veteran does not have coronary artery disease, 
hypertension, or paroxysmal atrial fibrillation that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.303, 
3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  The notice required by the VCAA can 
be divided into three elements.  Specifically, VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is to provide; and (3) that VA will attempt to 
obtain.  38 C.F.R. § 3.159(b)(1) (2008); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

The Veteran filed his claim for service connection prior to 
the enactment of the VCAA.  The RO denied the claim in a July 
1995 decision.  In June 2003, the Board remanded the case, 
with the instruction that the Veteran be provided appropriate 
notice.  In accordance with this instruction, in June 2003, 
the Veteran was notified of the evidence not of record that 
was necessary to substantiate his claim.  He was told that he 
needed to provide the names of persons, agency, or company 
who had additional records to help decide his claim.  He was 
informed that VA would attempt to review his claim and 
determine what additional information was needed to process 
his claims, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  The purpose behind the notice 
requirement has been satisfied and the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal in correspondence dated in June 2006, 
and his claim was readjudicated in December 2006, after he 
was provided an opportunity to submit additional evidence in 
support of his claim.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the Veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service treatment records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  The Veteran was afforded VA examinations in May 
1998, May 2003, November 2005, and August 2006.  
Additionally, VA obtained addendums to the May 2003 and 
August 2006 reports of examination.  The Veteran has not 
indicated that he has received any additional private 
treatment for which there are records that have not been 
associated with the claims file.  Accordingly, no treatment 
records are outstanding.  Finally, the Veteran was offered 
the opportunity to testify before the Board but he declined 
the offer.  The Board finds these actions have satisfied VA's 
duty to assist with respect to his claim for service 
connection and that no additional assistance is required.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

I.  Background

The Veteran served on active duty with the Army from June 
1961 to June 1970.  He also had service in the Arkansas 
National Guard from 1979 to 1992.  This included a period of 
active duty in support of Operations Desert Shield/Desert 
Storm from November 1990 to August 1991.  

The service treatment records (STRs) from the Veteran's first 
period of active service do not contain a diagnosis of a 
cardiovascular disorder.  He was afforded a VA general 
medical examination in May 1971.  There was no complaint of a 
cardiovascular disorder and no finding of such on the 
examination report.

A November 1989 National Guard periodic examination, 
conducted prior to his second period of active service, was 
negative for any indication of a cardiac or vascular 
disorder.  The Veteran did have a cholesterol level of 285, 
high density lipoprotein (HDL) level of 35, and a low density 
lipoprotein (LDL) of 216. 

The Veteran entered into active duty in November 1990.  A 
clinical entry from December 28, 1990, noted that the Veteran 
was asymptomatic and was negative for hypertension, had a 1-1/2 
pack 20-year history of smoking, and requested a lipid 
profile.  A laboratory report, from January 1991, indicated a 
cholesterol level of 267, triglycerides of 348, HDL of 28, 
and LDL of 169.  The Veteran had a release from active duty 
physical examination in July 1991.  An electrocardiogram 
(EKG) was interpreted to show sinus bradycardia but was 
otherwise normal.  No cardiovascular disease was reported on 
the examination report.  The Veteran was noted to have "HL" 
hyperlipidemia that existed prior to service.  The Veteran 
was released from active duty in August 1991.

The Veteran submitted a claim for disability compensation 
benefits for several issues unrelated to the issue on appeal 
in November 1991.  The Veteran was afforded VA examinations 
in January 1992.  The subject of a cardiovascular disorder 
was not raised by the Veteran.  

The Veteran submitted treatment records from J. R. Delk, 
M.D., for the period from September 1992 to October 1992.  
The Veteran was evaluated for erectile problems.  The Veteran 
was noted to have a negative past medical history for medical 
illnesses.  Dr. Delk provided an impression of organic 
impotence probably secondary to vascular insufficiency.

The Veteran also submitted a claim for his erectile problems 
in February 1993.  He said that he was placed on a low 
sodium/cholesterol diet while on active duty from 1990 to 
1991.  He said that this elevated his cholesterol and this 
aggravated his arteriosclerosis to the point he lost the 
ability to have an erection.  He cited to the records from 
Dr. Delk as evidence for his claim.  The Veteran did not 
provide any evidence that he had been diagnosed with 
arteriosclerosis.

The RO denied this claim in March 1993.

The Veteran was afforded a VA examination in January 1994.  
The examiner was to evaluate other issues but the Veteran's 
cardiovascular system was reported as normal on the 
examination report.

The Veteran submitted private treatment records from T. M. 
Cheyne, M.D., at the Hort-Krock Clinic, for the period from 
1992 to 1994.  These records related to treatment for 
orthopedic complaints.  There was no reference to any type of 
cardiac-related complaints.

The Veteran submitted his current claim for service 
connection for a cardiovascular disorder in March 1994.  He 
included records from St. Edward Mercy Medical Center for the 
period from February to March 1994.  A February 1994 entry 
includes impressions of diplopia, suspect transient ischemic 
attack (TIA) or stroke in evolution, and atrial fibrillation, 
duration unknown, possibly precipitating an embolic vascular 
event.  A March 1994 entry noted that the Veteran had 
recently been hospitalized with diplopia associated with 
paroxysmal atrial fibrillation (PAF).  There had been no pre-
existing cardiovascular history.  The diagnoses included PAF, 
and TIA, secondary to the fibrillation.  

The Veteran also submitted a copy of a VA rheumatology 
consult from December 1993.  Of note, the consulting 
physician noted that the Veteran had hypercholesteremia.  

A January 1995 letter from R. A. Hinkle. M. D., noted that he 
had treated the Veteran since February 1994.  The Veteran had 
required hospitalization for a transient cerebral ischemic 
attack secondary to PAF.  The cardiac condition was 
attributed to arteriosclerotic cardiovascular disease.  
Dr. Hinkle said this was associated with 
hypercholesterolemia.  

The Veteran had a VA examination in May 1998.  The examiner 
was requested to provide an opinion as to whether it was at 
least as likely as not that any heart disease determined to 
be present on examination was related to high cholesterol, 
sinus bradycardia, and/or any other medical documentation 
and/or incident of service.  The examiner found no evidence 
of structural heart disease.  Further, she found no 
relationship between the Veteran's bradycardia and the atrial 
fibrillation.  The Veteran also had a negative treadmill 
test.  Finally, the VA examiner said there was no 
relationship to the Veteran's elevated cholesterol as there 
was no evidence of plaquing of the carotids at the time of 
the double vision [when the Veteran was hospitalized in 
1994].  

VA treatment records for the period from May 1996 to May 1998 
show that the Veteran was diagnosed with 
hypercholesterolemia.

Additional records from Dr. Hinkle, for the period from March 
1994 to July 1998, were received.  The Veteran was given a 
diagnosis of cardiac arrhythmia, paroxysmal atrial 
tachycardia (PAT)-PAF in July 1997.  The Veteran was 
diagnosed with cardiac arrhythmia, with presnycope and angina 
pectoris in July 1998.  

Additional VA records, from 1992 to 2002, did not reflect a 
diagnosis of a cardiovascular disease, to include 
arteriosclerosis.  The Veteran was an inpatient for chest 
pain in April 2001.  The discharge summary noted that there 
was no specific history of coronary artery disease (CAD).  He 
was then seen at the River Valley Heart Center, from May 2001 
to December 2001, with the records associated with the VA 
records.  The examining physician noted that the Veteran's 
cardiac risk factors included his age, gender, hypertension, 
cigarette smoking, and hyperlipidemia.  The Veteran had a 
cardiac catheterization in October 2001.  No defects were 
reported.  The Veteran was found to have PAF on 
electrocardiogram (EKG).  

The same VA examiner that saw the Veteran in 1998 evaluated 
him in May 2003.  The examiner responded to questions 
regarding whether the Veteran's sinus bradycardia in service 
was related to his later development of atrial fibrillation 
and the TIA.  The examiner noted that the Veteran had an 
episode of PAF in the early 1990's and that this most likely 
resulted in a thrombotic TIA.  She said the Veteran had a 
normal carotid ultrasound at that time.  She opined that the 
episodes of PAF were in no way related to his bradycardia or 
elevated cholesterol.  The examiner further stated that there 
was no current evidence of coronary artery disease so there 
would be nothing to relate to the Veteran's military service.  
She said that the Veteran had a heart murmur that was not 
related to the bradycardia.  The examiner did say that the 
Veteran had hypertension which was not adequately controlled.  
In summary, she stated that the Veteran had no cardiac 
disease that she could relate to his bradycardia or elevated 
cholesterol.

The Board remanded the case for additional development in 
June 2003. 

The Veteran submitted an outpatient evaluation from the 
Cardiology Center at Sparks dated in July 2003.  The Veteran 
was seen as a follow-up for his PAF.  He had an abnormal EKG 
that the physician said was PAF/flutter.  The Veteran was 
also assessed with non-obstructive CAD and hyperlipidemia.

A different VA examiner provided an addendum to the May 2003 
examination report in November 2003.  The examiner was 
requested to provide an opinion as to whether the Veteran's 
high cholesterol and/or sinus bradycardia pre-existed his 
military service from November 1990 to August 1991.  If so, 
did the examiner consider either condition to be aggravated 
by that period of service.  The examiner concluded that the 
Veteran's atrial fibrillation was a long-term event and was 
most likely caused by chronic alcohol intake and previous 
tobacco use.  The examiner said that neither the Veteran's 
atrial fibrillation nor hypercholesterolemia interfered with 
his bradycardia.  The examiner noted that the Veteran had a 
complete cardiac workup, including a cardiac catheterization 
in 2001, with no evidence of significant coronary artery 
disease.

The examiner further noted the Veteran's cholesterol level of 
285 prior to service in 1989.  He said the elevated 
cholesterol level did pre-exist military service and was not 
aggravated by service.  He opined that the Veteran's military 
service helped this condition.  He also opined that the sinus 
bradycardia was an event secondary to alcohol usage.

The Veteran submitted records from the Arkansas Heart Center 
in April 2004.  The records covered a period of treatment 
from September 2002 to February 2004.  The Veteran was first 
seen as a new patient in September 2002.  The initial 
assessment was history of PAF, hyperlipidemia, non-
obstructive CAD, and mitral regurgitation.  The records did 
not contain any opinion that related the Veteran's diagnoses 
to his military service.  

Additional VA records for the period from November 1997 to 
September 2004 do not provide any assessment to link any 
diagnosis of a cardiovascular disease to service.

Records from Sparks Medical Center, for the period from 
January 2004 to January 2005, show that the Veteran was 
treated for CAD and underwent angiography in December 2004.  
The Veteran also submitted records from the Arkansas Heart 
Center for the same period of January 2004 to January 2005.  
The records reflect his continued treatment for the same 
diagnoses of mitral regurgitation, hyperlipidemia, history of 
PAF, and non-obstructive CAD until November 2004.  Evaluation 
and testing at that time lead to the Veteran being 
hospitalized at Sparks for the invasive evaluation.

In light of the change in status, namely a diagnosis of a 
cardiovascular disease, the Board remanded the case for a new 
VA examination in September 2005.

Later records from Sparks, through October 2005, show 
continued treatment for CAD but not provide any nexus 
evidence to link the diagnosis to the Veteran's military 
service.

The Veteran was afforded a VA examination in November 2005.  
However, the examination report was not responsive to the 
questions raised in the remand of September 2005.  The only 
cardiovascular disease noted was PAF.  The examiner said that 
the PAF was most likely due to age, cholesterol elevation, 
and alcohol use.

The Veteran was afforded a new examination in August 2006.  
The VA examiner had also examined the Veteran in 1998 and 
2003.  The examiner said that she had reviewed the several 
volumes of the claims folder.  She noted the Veteran's 
history, to include the finding of the elevated cholesterol 
level in 1989, and his subsequent surgery in 2004.  She said 
that the Veteran had a long history of heart disease that 
began in 1994.  The examiner opined that the Veteran's atrial 
fibrillation was not related, in any way, to his sinus 
bradycardia.  She also said that the Veteran's CAD was 
related to the elevated cholesterol level noted in November 
1989.  The examiner said that the Veteran had other risk 
factors, including cigarette smoking and hypertension, but he 
did not have a family history of heart disease and diabetes.  
The examiner concluded by saying, "...therefore, I must 
conclude that his atrial fibrillation is not related to his 
problems in-service [sic], but I do believe that his coronary 
artery disease, which he has now manifest in 12/04, is 
related to his problem when he was in the service."

An addendum opinion was sought in November 2006.  The same VA 
examiner again noted the high cholesterol level in November 
1989.  She also repeated that the Veteran's PAF was not 
related to any event in service.  The examiner said that this 
hypercholesterolemia, that was manifest in service, was 
associated with the CAD that was discovered in 2004.  She 
noted that there were other risk factors for the development 
of CAD but that the Veteran did not a family history for 
heart disease.  Therefore, "it must be said that his 
coronary artery disease was related to his 
hypercholesterolemia."  The examiner further stated that it 
was difficult to say what percentage of the CAD was related 
to the hypercholesterolemia and that related to the cigarette 
smoking and hypertension.  She concluded by saying it was 
more likely than not that the hypercholesterolemia played a 
significant causal role in the development of the Veteran's 
CAD.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).  In addition, certain chronic diseases, 
including cardiovascular-renal disease, and hypertension, may 
be presumed to have been incurred during service if the 
disorder becomes manifest to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In this case, the term "active military service" means 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a) (2008); Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  Active duty for 
training is defined, in part, as "full-time duty in the 
Armed Forces performed by Reserves for training purposes."  
38 U.S.C.A. § 101(22) (West 2002).  It follows from this that 
service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing active duty training, or from injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  The Veterans 
Benefits and Health Care Improvement Act of 2000, Pub. L. No 
106-419 amended 38 U.S.C.A. § 101(24) to additionally include 
within the definition of active duty any periods of inactive 
duty for training during which an individual becomes disabled 
or dies from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident that occurred during 
such training.  38 C.F.R. § 3.6.  However, presumptive 
periods do not apply to active duty training or inactive duty 
training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Service connection is not warranted for diseases unless the 
individual was on active duty or active duty for training at 
the time of the disablement or death due to the injury or 
disease.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); 
VAOPGCPREC 86-90.  "Injury" is defined as harm resulting 
from some type of external trauma and "disease" is defined 
as harm resulting from some type of internal infection or 
degenerative process.

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  
Only such conditions as are recorded in entrance examination 
reports are to be considered as "noted," and a history of 
pre-service existence of conditions recorded at the time of 
examination does not constitute a "notation" of such 
conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see 
also Vanerson v. West, 12 Vet. App. 254, 259 (1999) (history 
of pre-service existence of conditions recorded at the time 
of examination will be considered together with all other 
material evidence in determinations as to inception (citing 
38 C.F.R. § 3.304(b)).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2008).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

It is clear from the evidence of record that there was no 
cardiovascular disorder, however characterized, during the 
Veteran's initial period of active duty from June 1961 to 
June 1970.  The medical evidence is equally clear that no 
cardiovascular disease was manifest to a compensable level in 
the year after June 1970.  Thus, the Veteran is not entitled 
to service connection for cardiovascular disease based upon 
his first period of active service.

The Veteran's STRs for his National Guard service are 
negative for any diagnosis of a cardiovascular disease.  The 
Veteran had a National Guard periodic/Over 40 physical 
examination in November 1989.  He was not serving on either 
active duty or active duty for training at the time.  He was, 
however, noted to have elevated cholesterol, HDL, 
triglycerides, and LDL levels.  As a result, he was found to 
have several positive factors on the Army's cardiovascular 
risk screening program to include his smoking history, blood 
pressure and laboratory results in January 1990.  Because the 
Veteran did not sustain an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident during his 
National Guard service, he is not entitled to service 
connection for cardiovascular disease based upon his service 
in the National Guard.  The Board thus turns to whether he is 
entitled to service connection for cardiovascular disease 
based upon his second period of active service.

The Veteran entered into active duty in November 1990.  His 
November 1989 physical examination was used as his entrance 
examination; thus, his elevated cholesterol was noted at the 
time of his entry into active duty in November 1990.  Records 
associated with this period of active duty show that he 
underwent physical evaluation in December 1990, and that he 
did not have hypertension at that time.  January 1991 
laboratory studies revealed elevated levels of cholesterol, 
HDL, triglycerides, and LDL.  The Veteran's cholesterol level 
was lower than it had been in 1989, as were his HDL and LDL 
values.  His triglycerides, however, had increased.  There 
are no further records pertaining to either elevated 
cholesterol or cardiovascular problems.  His July 1991 
separation physical examination listed no evidence of 
cardiovascular disease.  The Veteran's hyperlipidemia was 
listed as existing prior to service.  

Hypercholesterolemia or elevated serum (blood) cholesterol is 
not a disability for which VA compensation benefits are 
payable.  Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are laboratory 
results and are not, in and of themselves, disabilities.  
Schedule for Rating Disabilities; Endocrine System 
Disabilities, 61 Fed. Reg. 20,440 (May 7, 1996).  The term 
disability, as used for VA purposes, refers to a condition 
resulting in an impairment of earning capacity. Allen v. 
Brown, 7 Vet. App. 439 (1995).  Thus, his high cholesterol 
and triglycerides must be evidence of an underlying 
disability or result in or aggravate another disability, in 
order for compensation benefits to be payable based upon the 
presence of elevated cholesterol in service.  In this regard, 
even if his high cholesterol was to be interpreted as 
evidence of an underlying disability, because the elevated 
cholesterol was noted at the time of his entry into his 
second period of active service, the elevated cholesterol 
itself, or any associated disability, must have been 
aggravated by his active duty in order for service connection 
for a cardiovascular disorder, based upon the presence of 
elevated cholesterol in service, to be warranted.

Clinical records associated with the Veteran's second period 
of active service do not reflect an aggravation of the 
Veteran's cardiovascular status.  His cholesterol level, in 
addition to his HDL and LDL values, were lower than they had 
been in November 1989, prior to his entry onto active duty.  
Only one laboratory value, triglycerides, was increased.  
Thus, although the records associated with the Veteran's 
second period of active service show that his triglycerides 
were higher than they had been prior to his entry onto active 
duty, because his cholesterol, HDL, and LDL values all 
decreased, and because no cardiovascular disease was noted on 
the discharge examination in July 1991, the Board concludes 
that there is no clinical evidence demonstrating an 
aggravation of his elevated cholesterol, or cardiovascular 
status in general.  Accordingly, the Veteran is not entitled 
to service connection for cardiovascular disease based upon 
aggravation of cholesterol, as evidence of an underlying 
disability, during his second period of active duty.

The Veteran is also not presumptively entitled to service 
connection for cardiovascular disease based upon his second 
period of active service.  There is no medical evidence of 
record to demonstrate that the Veteran had a cardiovascular 
disease, to include hypertension, within one year following 
his discharge in August 1991.  There is an entry from records 
from the Arkansas Heart Center that reported the Veteran as 
having a history of non-obstructive CAD in September 1992.  
The basis for this diagnosis, however, is not shown in the 
records.  Dr. Hinkle made a reference to the Veteran having 
arteriosclerotic heart disease in his statement from January 
1995; however, his treatment records did not record such a 
diagnosis.  

The records associated with treatment of the Veteran's TIA in 
1994 reported that there was no pre-existing cardiovascular 
history.  The April 2001 VA discharge summary, where the 
Veteran was evaluated for his chest pain, noted that there 
was no history of CAD.  A cardiac catheterization from 
October 2001 was said to show no defects.  Moreover, the VA 
examiner that evaluated the Veteran in 1998, and in 2003 
conducted a thorough review of the medical evidence of record 
and concluded that there was no evidence of CAD as of the 
time of her examinations.

The medical records do not discuss symptoms of or provide a 
diagnosis of hypertension within one year after the Veteran's 
discharge in August 1991.  Further, there is no objective 
medical evidence of record to show any nexus between the 
Veteran's later diagnosed hypertension and his military 
service, such that he would be entitled to service connection 
for hypertension on a direct basis.  

Several VA examiners have opined that there is no 
relationship between the Veteran's PAF and his sinus 
bradycardia.  The PAF was attributed to other factors.  As 
there is no competent nexus relating the Veteran's PAF to his 
active service, he is not entitled to service connection for 
PAF.

Finally, there are two opinions that relate the Veteran's 
development of CAD following his separation from service to 
the elevated cholesterol noted at the time of his entry into 
his second period of active service.  The January 1995 letter 
from Dr. Hinkle and the opinions from the VA examiner in 
August 2006 and November 2006.  The VA examiner noted the 
elevated levels from the November 1989 physical examination 
and opined that the Veteran's CAD was due, at least in part, 
to the elevated levels noted in 1989.  

The medical opinions may hold that the laboratory values at 
that time were indicators for the subsequent development of 
CAD.  However, that is not the same as identifying a disease 
in service and finding that the Veteran has the same disease 
at a later date.  As discussed above, the Veteran was not 
diagnosed with coronary artery disease during active service, 
or within a year of his discharge from service.  Thus, he is 
not entitled to service connection for coronary artery 
disease on either a direct or presumptive basis.  In 
addition, even if the Veteran's coronary artery disease 
developed in relation to the elevated cholesterol noted at 
the time of his entry into his second period of active 
service, because there is no evidence demonstrating that his 
cholesterol or cardiovascular status in general was 
aggravated as a result of that period of service, the Veteran 
is not entitled to service connection for any coronary artery 
disease attributable to the high cholesterol noted at the 
time of his entry onto active duty in November 1990.  The 
Veteran is not entitled to compensation for any 
cardiovascular disease attributable to the high cholesterol 
noted at the time of his entry into his second period of 
active service because his high cholesterol existed prior to 
his entry into that period of service and there is no 
evidence of aggravation of his cholesterol or cardiovascular 
status during that period of service.  

In sum, the evidence of record shows that although the 
Veteran was noted to have elevated cholesterol at the time of 
his entry into his second period of active duty, neither his 
cholesterol nor his cardiovascular status in general was 
aggravated as a result of that period of service.  Rather, 
the evidence of record reflects that the Veteran, many years 
after his discharge from active duty, developed 
cardiovascular disease based in part on the high cholesterol 
that pre-existed his entry into service in November 1990 and 
was not aggravated as a result of that service.  Because his 
high cholesterol was not aggravated as a result of his active 
duty, he is not entitled to service connection for 
cardiovascular disease attributable to his high cholesterol.  
As the weight of the credible evidence demonstrates that the 
Veteran's cardiovascular disease is unrelated to his active 
service, the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a cardiovascular disorder is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


